DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Acknowledgment 
Claim 1 is amended and field on 6/27/2022.
Allowable Subject Matter
Claims 1-9, 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, a drug delivery device comprising: a barrel; a needle; a plunger and at least one agitator and wherein said agitator is located at least partially proximally of said proximal end of said needle so as to allow for mixing of the suspension proximally of the needle, wherein said agitator includes one or more fins extending from the distal end of the barrel in a distal direction and disposed about said needle, wherein the one or more fins are configured to direct the suspension which by- passes the proximal end of the needle cannula in a generally distal direction towards the distal end of the barrel in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Huber (US. 2,688,966) is the closest prior art of record. Even though Huber discloses a drug delivery device comprising: a barrel; a needle; a plunger and at least one agitator, Huber fails to disclose wherein said agitator is located at least partially proximally of said proximal end of said needle so as to allow for mixing of the suspension proximally of the needle, wherein said agitator includes one or more fins extending from the distal end of the barrel in a distal direction and disposed about said needle, wherein the one or more fins are configured to direct the suspension which by- passes the proximal end of the needle cannula in a generally distal direction towards the distal end of the barrel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 6/27/2022, with respect to the limitation of one or more fins have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783